      Case 4:20-cv-00278 Document 1 Filed on 01/24/20 in TXSD Page 1 of 25




                            UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

PAYSAFE PAYMENT PROCESSING                         §
SOLUTIONS, LLC AND                                 §
IPAYMENT, INC.                                     §
     PLAINTIFFS,                                   §
                                                   §
v.                                                 §         CIVIL ACTION NO._____________
                                                   §
GROUNDHOG ENTERPRISES, INC.                        §
D/B/A MERCHANT LYNX SERVICES                       §
      DEFENDANT.                                   §

                           PLAINTIFFS’ ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT COURT:

       Paysafe Payment Processing Solutions, LLC (“Paysafe”) and iPayment, Inc. (“iPayment”

and, together with Paysafe, the “Plaintiffs”) file this Original Complaint against Groundhog

Enterprises, Inc. d/b/a Merchant Lynx Services (“Merchant Lynx”) and respectfully show:

                             I.      STATEMENT OF THE CASE

       1.      Plaintiffs and Merchant Lynx had a 16-year relationship, during which time

Merchant Lynx had access to Plaintiffs’ confidential information and trade secrets. Pursuant to

the terms of an asset purchase and sale transaction in March 2019 between the parties, for which

Paysafe paid Merchant Lynx $15 million, Merchant Lynx was required to maintain the

confidentiality of Plaintiffs’ confidential information and was prohibited from soliciting or

interfering with valuable and long-standing merchant relationships. Instead of honoring its

commitments, Merchant Lynx engaged in a campaign to take the most valuable of Plaintiffs’

merchant accounts for itself, using Plaintiffs’ sensitive confidential information to do so.

       2.      When confronted with evidence of this wrongful conduct in November 2019,

Merchant Lynx promptly indicated its willingness to “do anything” to remedy the harm caused to



Plaintiffs’ Original Complaint                                                          Page 1 of 25
      Case 4:20-cv-00278 Document 1 Filed on 01/24/20 in TXSD Page 2 of 25




Plaintiffs, including agreeing to engage a neutral third party to review Merchant Lynx’s post-

transaction residual reports so as to determine the extent to which Merchant Lynx and its sales

agents have wrongfully re-solicited the merchant accounts acquired by Paysafe. In a good faith

effort to resolve this matter without the need of resorting to litigation, Paysafe – not Merchant

Lynx – spent several weeks, first identifying a suitable payments industry expert, and then

obtaining the third party expert’s agreement to accept the engagement. However, after weeks of

stringing Plaintiffs along in an effort to dissuade them from taking immediate legal action,

Merchant Lynx refused to take any meaningful action to address its misconduct or to sign an

engagement agreement with a mutually-agreed third party expert who would have reviewed the

transactions. Merchant Lynx has also failed to respond to any other of Plaintiffs’ reasonable

requests for information relating to these actions.

       3.      Paysafe and iPayment are subsidiaries of Paysafe Group, Ltd. (“Paysafe Group”),

and service thousands of “brick and mortar,” mobile, and online businesses in securely accepting

and processing credit and debit card payments. Plaintiffs are registered with the Visa and

MasterCard network through its association with various national banks and financial institutions,

which authorizes Plaintiffs to market and provide their payment processing services to merchants.

Paysafe Group is one of the five largest payment processors in North America, processing over

$100 billion in credit and debit card charges each year.

       4.      Merchant Lynx is an independent sales organization (ISO) that – through its

employees and agents – markets the payment processing services of various third parties to

merchants. Through a series of agreements between 2003 and 2019, Merchant Lynx agreed to

provide such services to both Paysafe and iPayment. Under these agreements, Merchant Lynx

agreed to solicit and board merchants with iPayment and Paysafe for payment processing services.




Plaintiffs’ Original Complaint                                                       Page 2 of 25
      Case 4:20-cv-00278 Document 1 Filed on 01/24/20 in TXSD Page 3 of 25




In exchange, Merchant Lynx had the right to receive periodic payments – known as residuals –

based on revenues generated from the merchants that it boarded with Plaintiffs.

       5.      In March 2019, Merchant Lynx and Paysafe signed an Agreement for the Sale of

Residuals (the “RBO Agreement”). Under the RBO Agreement, Paysafe purchased all of the

residuals then being generated by all active merchant accounts previously boarded with iPayment

by Merchant Lynx. In exchange for purchasing the right to these residual payments, Paysafe paid

Merchant Lynx a lump sum of $15 million, with a contingent right for Merchant Lynx to earn up

to $3 million in additional earn-out payments. However, the RBO Agreement was expressly

conditioned on Merchant Lynx’s covenant and agreement that, for a period of at least three (3)

years, neither Merchant Lynx nor any of its affiliates would, directly or indirectly, solicit any of

the merchant accounts purchased by Paysafe for the purposes of providing credit card

authorization, processing, or related services. The RBO Agreement further required that Merchant

Lynx preserve the confidentiality of any proprietary information regarding such purchased

merchant accounts. Moreover, the RBO Agreement also required Merchant Lynx to obtain written

non-solicitation agreements from the agents used by Merchant Lynx to interact with Paysafe’s

customers and to provide copies of those executed agreements to Paysafe within five (5) days of

execution, but when Paysafe requested the agreements, Merchant Lynx failed to provide all of

them. Notably missing were the non-solicitation agreements for several of the agents known to

have already taken Paysafe’s customers. And even for agreements Merchant Lynx did provide,

none of them – as evidenced by the dates on the agreements – were timely procured. Finally,

under the RBO Agreement, Merchant Lynx agreed to indemnify Paysafe from any losses related

to the breach of these covenants and/or any other representations and warranties made by Merchant

Lynx in the RBO Agreement.




Plaintiffs’ Original Complaint                                                         Page 3 of 25
      Case 4:20-cv-00278 Document 1 Filed on 01/24/20 in TXSD Page 4 of 25




       6.      Since receiving the lump sum purchase price on April 1, 2019, Merchant Lynx has

repeatedly violated the RBO Agreement and its other prior agreements with Plaintiffs. As

discussed below, during the six-month period immediately following the execution of the RBO

Agreement, residuals from the purchased merchant accounts have dropped by approximately 62%,

with the most valuable merchant accounts being moved – by Merchant Lynx agents – to other

payment processors in clear violation of Merchant Lynx’s covenants. Additionally, Merchant

Lynx sales agents have fraudulently posed as Paysafe agents in order to wrongfully move

merchants from Paysafe to new payment processors, without these merchants’ knowledge. This

type of fraudulent activity is referred to in the payments industry as “slamming.” Merchant Lynx

is liable to Plaintiffs for millions of dollars in damages caused by its wrongful conduct.

       7.      Additionally, this Court should enter a permanent injunction pursuant to Federal

Rule of Civil Procedure 65 because:

        (A) Plaintiffs have a probable right to prevail on the merits of its breach of contract claim
        and all or part of the relief at issue requires the restraint of acts prejudicial to Plaintiffs;

        (B) Plaintiffs have no adequate remedy at law;

        (C) Granting injunctive relief imposes minimal hardship on Merchant Lynx and simply
        restores the status quo that has existed at the time of the RBO Agreement;

        (D) Plaintiffs and their merchants face a real and imminent risk of irreparable injury or
        loss if Merchant Lynx continues its fraudulent conduct, wrongful solicitation, slamming
        activities, and improper use of Plaintiffs’ trade secrets and confidential information; and

        (E) The public interest would be served if an injunction is granted.

                                         II.      PARTIES

       8.      Paysafe Payment Processing Solutions, LLC is a Delaware limited liability

company. The sole member of Paysafe Payment Processing Solutions, LLC is Paysafe Holdings




Plaintiffs’ Original Complaint                                                            Page 4 of 25
       Case 4:20-cv-00278 Document 1 Filed on 01/24/20 in TXSD Page 5 of 25




(US) Corp., a Delaware corporation that maintains its principal place of business in Texas.

Accordingly, Paysafe is a citizen of Delaware and Texas for the purpose of 28 U.S.C. § 1332.1

         9.       iPayment Inc. is a Delaware corporation that maintains its principal place of

business in California. 28 U.S.C. § 1332(c)(1).

         10.      Groundhog Enterprises, Inc. d/b/a Merchant Lynx Services is a Georgia corporation

that maintains its principal place of business in Florida. Merchant Lynx may be served with

process through its registered agent, Mr. Tim Jebavy, 6230 Shiloh Road, Suite 220, Alpharetta,

Georgia 30005, or wherever else Mr. Jebavy may be found. Alternatively, pursuant to Federal

Rule of Civil Procedure 4(h), Merchant Lynx may be served with process through its Chief

Executive Officer, Mr. John Kucyk, 3056 SE Dune Drive, Stuart, Florida 34996 or 348 Hiatt Drive,

2nd Floor, Palm Beach Gardens, Florida 33418 or 175 Admiral Cochrane Drive, Suite 404,

Annapolis, Maryland 21401, or wherever else Mr. Kucyk may be found.

                                 III.     JURISDICTION AND VENUE

         11.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332. Paysafe

and iPayment are completely diverse from Merchant Lynx, and the amount in controversy exceeds

$75,000.00 exclusive of interest and costs.

         12.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) as a substantial

part of the claims giving rise to this suit occurred in this District.

         13.      Merchant Lynx is subject to personal jurisdiction in this District. Merchant Lynx

conducts business in Texas, and this dispute arises out of a contract negotiated in Texas,

performable in Texas, and concerning one or more merchants located in Houston, Texas.




1
  A limited liability company’s citizenship for diversity of citizenship purposes is determined by the membership of
its members. Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077 (2008).


Plaintiffs’ Original Complaint                                                                        Page 5 of 25
      Case 4:20-cv-00278 Document 1 Filed on 01/24/20 in TXSD Page 6 of 25




       14.     Additionally, jurisdiction and venue are proper in this District because the parties

expressly agreed to this forum. Specifically, in the RBO Agreement, the parties agreed that “each

of the Parties hereby irrevocably submits to the exclusive jurisdiction of the federal courts located

in Harris County, Texas for the purpose of any suit, action or other proceeding arising out of or

relating to this Agreement and each of the Parties hereby irrevocably agrees that all claims in

respect of such action or proceeding may be heard and determined in any such court and

irrevocably waives any objection it may now or hereafter have as to the venue of any such suit,

action or proceeding brought in any such court or that such court is an inconvenient forum. Each

Party hereby irrevocably waives all right to trial by jury in any action, proceeding or counterclaim

(whether based on contract, tort or otherwise) arising out of or relating to this Agreement.” RBO

Agreement § 6.2.

                              IV.     FACTUAL BACKGROUND

       15.     As described above, Paysafe and its affiliate, iPayment, enable tens of thousands of

businesses throughout the United States and Canada to securely accept credit and debit card

payments. Plaintiffs are registered with the Visa and MasterCard network through its association

with various national banks and financial institutions, which authorizes Plaintiffs to market and

provide its payment processing services to merchants.

       16.     This action arises out of a series of transactions between iPayment and Paysafe, on

the one hand, and Merchant Lynx, on the other hand.

       17.     Merchant Lynx is an independent sales organization (ISO) that – through its

employees and agents – markets the payment processing services of various third parties to

merchants.

       18.     Through a series of agreements between 2003 and 2019, Merchant Lynx agreed to

provide such marketing services to iPayment and Paysafe. Specifically, in December 2003,


Plaintiffs’ Original Complaint                                                         Page 6 of 25
       Case 4:20-cv-00278 Document 1 Filed on 01/24/20 in TXSD Page 7 of 25




iPayment and Merchant Lynx executed an ISO/MSP Merchant Solicitation Agreement (the

“iPayment Solicitation Agreement”).2 In July 2013, iPayment and Merchant Lynx executed a Sub-

ISO Agreement (the “iPayment Sub-ISO Agreement” and together with the Solicitation

Agreement, the “iPayment Agreements”).3 In January 2019, Paysafe and Merchant Lynx executed

a Registered ISO Agreement (the “Paysafe ISO Agreement”).4 Finally, in March 2019, Paysafe

and Merchant Lynx executed an Agreement for the Sale of Residuals, which is referenced above

as the RBO Agreement.5

         19.      Under the iPayment Agreements, Merchant Lynx solicited and boarded merchants

with iPayment for payment processing services. In exchange, Merchant Lynx was entitled to

receive periodic payments – residuals – based on revenues generated from the merchants that it

boarded with iPayment. These residuals were an income stream for Merchant Lynx based on the

boarded merchants’ payment processing transactions through iPayment.

         20.      In exchange for this revenue, Merchant Lynx agreed in the iPayment Sub-ISO

Agreement that in the event of any termination of the agreement, Merchant Lynx and its Affiliates

would not directly or indirectly solicit, persuade, or influence any merchant for payment

processing services provided by another company or in any other way interfere with the contractual

relationship between iPayment and such merchant. See Exhibit B at § 12(a) (“Non-Solicitation”).

Further, Merchant Lynx acknowledged that it would receive confidential information from Paysafe

and Paysafe’s customers related to their financial and business operations, and Merchant Lynx

agreed to maintain the confidentiality of such information during the term of the Sub-ISO




2
  A true and correct copy of the Solicitation Agreement is attached as Exhibit A to this Complaint.
3
  A true and correct copy of the Sub-ISO Agreement is attached as Exhibit B to this Complaint.
4
  A true and correct copy of the New ISO Agreement is attached as Exhibit C to this Complaint.
5
  A true and correct copy of the RBO Agreement is attached as Exhibit D to this Complaint.


Plaintiffs’ Original Complaint                                                                        Page 7 of 25
      Case 4:20-cv-00278 Document 1 Filed on 01/24/20 in TXSD Page 8 of 25




Agreement and for five years after its termination and not use or disclose that information during

that period. Id. at § 13 (“Confidentiality”). After the execution of the Sub-ISO Agreement,

Paysafe provided confidential financial and business operations information to Merchant Lynx.

Finally, Merchant Lynx and iPayment agreed that, if Merchant Lynx breached or threatened to

breach the non-solicitation or confidential information provisions of the Sub-ISO Agreement,

iPayment had the express right to have those provisions specifically enforced or have Merchant

Lynx’s actions enjoined without bond because Merchant Lynx’s breach “would cause irreparable

harm” and “money damages would not provide an adequate remedy.” Id. at § 14 (“Equitable

Relief”).

       21.     In June 2018, Paysafe Holdings (U.S.) Corp. acquired iPayment, and iPayment and

Paysafe were thereafter commonly owned affiliates.

       22.     In July 2018, the iPayment Sub-ISO Agreement between Merchant Lynx and

iPayment was terminated. The termination of the iPayment Sub-ISO Agreement did not terminate

Merchant Lynx’s right to receive residuals from previously boarded merchants, but it did trigger

Merchant Lynx’s non-solicitation obligations under the iPayment Sub-ISO Agreement § 12(a).

Prior to the termination of the Sub-ISO Agreement, Merchant Lynx had executed a new merchant

solicitation agreement with TSYS Acquiring Services, LLC, a third party payment processor.

Thus, for the time being, save for the ongoing residual and non-solicitation obligations described

above, the business relationship between Merchant Lynx and Plaintiffs had ended.

       23.     In late 2018, Merchant Lynx advised Plaintiffs that it was interested in monetizing

the residual income stream it was receiving under the iPayment Agreements. Subsequently,

Merchant Lynx and Plaintiffs agreed in principle to the terms of a residual buy out transaction, or

an “RBO.”




Plaintiffs’ Original Complaint                                                        Page 8 of 25
      Case 4:20-cv-00278 Document 1 Filed on 01/24/20 in TXSD Page 9 of 25




       24.     Under an RBO transaction, the purchaser buys the seller’s monthly residual income

stream for a multiple of the monthly residual amount. The amount of that multiple is generally the

most highly negotiated element of any RBO transaction. While how high a multiple any purchaser

will ultimately agree to pay may be dependent on several factors, the most important factor in

determining the residual buy-out multiple is the merchant portfolio’s attrition rate. In this context,

the attrition rate means how slowly or quickly the monthly residual amount is anticipated to decline

over time. Generally speaking, attrition occurs for one of two reasons: (i) merchants go out of

business, or (ii) merchants cancel their merchant processing agreements and move to another credit

card processor. In either case, those merchants cease generating revenues for the purchaser and

the monthly residual amount thus declines.

       25.     Based on its lengthy and extensive knowledge of this merchant portfolio, Paysafe

knew that Merchant Lynx’s merchant portfolio was highly stable because it had an historical

month-over-month attrition rate between January 2016 and November 2018 of approximately

1.9% per month. Based on this low attrition rate, Paysafe agreed to purchase Merchant Lynx’s

entire residual income stream derived from the iPayment Agreements – approximately $500,000

per month – for a lump sum purchase price of $15 million, or a multiple of thirty (30) times the

monthly residual amount. In addition, Merchant Lynx had the ability to earn an additional $3

million in contingent earn out payments based on new merchant production under the New ISO

Agreement described in paragraph 26 below.

       26.      In January 2019, in anticipation of the forthcoming residual buy-out transaction,

and as a condition to Paysafe’s willingness to consummate the RBO transaction, Paysafe and

Merchant Lynx executed the New ISO Agreement. Similar to the iPayment Agreements, under

the New ISO Agreement, Paysafe engaged Merchant Lynx to solicit prospective merchants to




Plaintiffs’ Original Complaint                                                          Page 9 of 25
         Case 4:20-cv-00278 Document 1 Filed on 01/24/20 in TXSD Page 10 of 25




apply to Paysafe for card processing and related services in exchange for the payment of monthly

residuals. The New ISO Agreement also provides that Merchant Lynx will make cardholder and

merchant data available to Paysafe, grants Paysafe certain inspection and audit rights, and requires

Merchant Lynx’s compliance with data security obligations. See Exhibit C at § 6(j)(ii).

            27.      In late March 2019, Merchant Lynx and Paysafe signed the RBO Agreement, and

the RBO transaction closed on April 1, 2019. See Exhibit D. Under the RBO Agreement, Paysafe

purchased all of the residuals then being generated by all active merchant accounts previously

boarded by Merchant Lynx under the iPayment Agreements. As of the April 1, 2019 closing date,

the 3,187 purchased merchant accounts were generating residuals of approximately $500,000 per

month. In exchange for purchasing this $500,000 monthly residual income stream, Paysafe paid

Merchant Lynx a lump sum purchase price of $15 million, together with a right for Merchant Lynx

to earn up to $3 million in additional contingent payments based on future new merchant

production under the New ISO Agreement.

            28.      However, Paysafe’s agreement to consummate the RBO transaction was expressly

conditioned on Merchant Lynx’s covenants set forth in the RBO Agreement, including but not

limited to: (i) neither Merchant Lynx nor any of its affiliates would, directly or indirectly, solicit

any of the purchased merchant accounts for the purposes of providing credit card authorization,

processing, or related services for at least three (3) years,6 expressly including a requirement for


6
    See Exhibit D at § 3.1:
           3.1      Non-Solicitation.
           (a)      With respect to any iPayment Merchant Account, including but not limited to each of the
           iPayment Merchant Accounts set forth on Schedule 1 hereto, commencing on the Transfer Date and
           ending on later to occur of (x) the third (3rd) anniversary of such date or (y) the date that Seller’s
           [Merchant Lynx’s] non-interference obligation ends pursuant to the terms of the Solicitation
           Agreements [the ISO/MSP Agreement and the Sub-ISO Agreement] or the New ISO Agreement,
           neither Seller nor any of its Affiliates shall, directly or indirectly, (i) solicit such iPayment Merchant
           Account for purposes of providing credit card authorization, processing and/or related services to
           any such iPayment Merchant Account or assisting any Person other than Buyer or its Affiliates to
           provide any such services to such iPayment Merchant Account, or in any manner persuade or


Plaintiffs’ Original Complaint                                                                              Page 10 of 25
      Case 4:20-cv-00278 Document 1 Filed on 01/24/20 in TXSD Page 11 of 25




Merchant Lynx to secure a written non-solicitation from each sales agent and to produce each

written agreement to Plaintiffs;7 and (ii) Merchant Lynx and its affiliates would preserve the

confidentiality of any information related to the purchased merchant accounts.8




         influence such iPayment Merchant Account to cease or diminish any business relationship with
         Buyer or any of its Affiliates; (ii) solicit or attempt in any manner to persuade or influence any
         employees of Buyer or any of its Affiliates to work for any other Person; or (iii) disrupt or attempt
         to disrupt any current business relationship, contractual or otherwise, between Buyer or its
         Affiliates, on the one hand, and any sponsor bank, processor, merchant acquirer, customer, merchant
         or agent of Buyer or its Affiliates, on the other hand.
         (b)       Seller further agrees that it will not provide the names or other identification of any
         iPayment Merchant Accounts to any third parties. Seller shall (i) instruct all of Seller Agents
         regarding the non-solicitation requirements set forth in this Section 3.1; (ii) enter into a written
         agreement, substantially in the form of Exhibit “A” hereto, with each such Seller Agent, an executed
         copy of which shall be delivered to Buyer within five (5) days of its execution by such Seller Agent;
         and (iii) upon written request of Buyer, assign to Buyer all of Seller’s rights to pursue such Seller
         Agents for any such violation.
7
  See Exhibit D at § 3.1(b).
8
  See Exhibit D at § 3.2:
         3.2       Confidential Information. Each of the Parties acknowledges and agrees that in the
         performance of its duties under this Agreement, either Party may communicate to the other (or its
         designees) certain confidential and proprietary information, including without limitation
         information concerning the know-how, technology, techniques, or business or marketing plans
         related thereto (collectively, “Confidential Information”), all of which are confidential and
         proprietary to, and trade secrets of the disclosing Party. The receiving Party shall not copy,
         reproduce, divulge, publish, circulate or disclose Confidential Information to any Person without
         the prior written consent of the disclosing Party, except to the receiving Party’s employees and
         representatives (including its attorneys, accountants and financial advisors) who have a need to
         know of such information in connection with the transactions contemplated by this Agreement and
         who have expressly agreed to comply with the restrictions set forth in this Section 3.2. The receiving
         Party shall exercise at least the same degree of care in safeguarding and protecting the Confidential
         Information from disclosure that it would use to protect its own proprietary information, and shall
         not use any Confidential Information in any manner whatsoever except as expressly permitted by
         this Agreement or any other written agreement with the disclosing Party. In the event that receiving
         Party reasonably believes after consultation with counsel that it is required by law or order or
         directive of a governmental or regulatory authority (including pursuant to interrogatories and
         discovery requests) to disclose any Confidential Information, the receiving Party will (a) promptly
         provide the disclosing Party with notice before such disclosure (if not prohibited by law) so that the
         disclosing Party may attempt, at its expense, to obtain a protective order or other assurance that
         Confidential Information will be accorded such confidential treatment and (b) reasonably cooperate
         with the disclosing Party, at the disclosing Party’s expense, in attempting to obtain such order or
         assurance. The provisions of this Section 3.2 shall not apply to any information, documents or
         materials which are disclosed in connection with any proceeding to enforce the terms and conditions
         of this Agreement or, as shown by appropriate written evidence, (i) is already known to receiving
         Party free of any restriction at the time it is obtained; (ii) becomes publicly available through no
         wrongful act of receiving Party or its Affiliates; or (iii) is independently developed by receiving
         Party without reference to any Confidential Information.


Plaintiffs’ Original Complaint                                                                         Page 11 of 25
         Case 4:20-cv-00278 Document 1 Filed on 01/24/20 in TXSD Page 12 of 25




            29.      Merchant Lynx and Paysafe agreed that if Merchant Lynx or its affiliates breached

or threatened to breach RBO Agreement § 3.1 – Non-Solicitation – or § 3.2 – Confidentiality –

Paysafe has the right to equitable relief, including specific enforcement of those provisions,

without a bond because any breach “cause[s] irreparable harm” to Paysafe and “money damages

would not provide an adequate remedy.” Id. at § 3.3 (“Equitable Relief”).

            30.      Finally, under the terms of the RBO Agreement, Merchant Lynx agreed to

indemnify Paysafe from any losses related to the breach of these covenants and the breach of any

other representations and warranties made by Merchant Lynx in the RBO Agreement.9

            31.      Since the closing of the residual buy-out transaction on April 1, 2019, Merchant

Lynx and its sales agents have repeatedly breached Merchant Lynx’s non-solicitation and

confidentiality obligations to Paysafe under the RBO Agreement, as well as to iPayment under the

iPayment Agreements. In six short months, the residuals generated by the purchased merchant

accounts have declined from approximately $500,000 per month at closing, to approximately

$190,000 per month in September 2019. In other words, a merchant portfolio that had, between

January 2016 and November 2018, experienced an average month-over-month attrition rate of just

1.9%, has, since April 1, 2019, experienced an average month-over-month attrition rate of

approximately 11.4%.



9
    See Exhibit D § 4.1:
           4.1        Indemnification by Seller. Seller hereby agrees to defend, indemnify and hold harmless
           Buyer and its Affiliates, and each of their respective employees, members, stockholders, directors,
           managers, officers or agents (collectively, “Buyer Indemnitees”), from and against any loss,
           liability, damage, penalty or expense (including reasonable attorney’s fees, expert witness fees and
           costs of defense) any such Buyer Indemnitee suffers or incurs from and after the Effective Date as
           a result of (a) any failure by Seller or any of its Affiliates to comply with the terms of this Agreement;
           (b) any inaccurate representation or warranty made by Seller or any of its Affiliates in this
           Agreement; (c) any solicitation of, or interference with, any iPayment Merchant Account by any
           Seller Agent; or (d) any act of fraud or willful misconduct committed by Seller or any of its
           Affiliates; and (e) any and all claims, actions, suits, proceedings, investigations, demands,
           assessments and judgments related or incident to any of the foregoing.


Plaintiffs’ Original Complaint                                                                              Page 12 of 25
     Case 4:20-cv-00278 Document 1 Filed on 01/24/20 in TXSD Page 13 of 25




        32.     This extraordinary spike in attrition is not random; rather, it is clear that Merchant

Lynx sales agents are targeting, or “cherry picking”, the most valuable merchant accounts in the

portfolio, and moving them to other payment processors. In fact, of the 3,187 purchased merchant

accounts originally in the acquired portfolio, only a little more than 300 merchants have ceased

processing with Paysafe – or less than ten percent (10%) of the portfolio. Yet, this 10% decline in

merchant count has resulted in a 62% decline in monthly residuals. Clearly, this attrition is not

random. To the contrary, the most productive and therefore valuable merchants are being

specifically targeted and solicited by Merchant Lynx, all in violation of Merchant Lynx’s non-

solicitation and confidentiality obligations to Plaintiffs.

        33.     Merchant Lynx and its sales agents are uniquely knowledgeable about these

merchant accounts because they initially solicited and boarded these merchants with iPayment

under the iPayment Agreements. Critically, however, this merchant information, including

information regarding the merchants’ monthly processing volumes, revenues, and profitability, is

confidential information owned exclusively by Plaintiffs. Merchant Lynx’s use of that confidential

information to target, solicit and influence the most highly profitable merchants to move away

from Paysafe is therefore a blatant breach of both the non-solicitation and confidentiality covenants

set forth in the RBO Agreement and in the iPayment Agreements.

        34.     Further evidence that the spike in attrition is the direct result of Merchant Lynx’s

wrongful actions is the fact that, of the 315 merchants who had ceased processing with Paysafe as

of September 30, 2019, roughly 160 of those merchants never bothered to close their Paysafe

accounts. Because this results in those merchants continuing to pay minimum monthly fees to

Paysafe for processing services they are no longer using, this is strong evidence that these

merchants are being moved without their knowledge.




Plaintiffs’ Original Complaint                                                         Page 13 of 25
     Case 4:20-cv-00278 Document 1 Filed on 01/24/20 in TXSD Page 14 of 25




       35.       This is consistent with the facts that Plaintiffs have uncovered to date showing that

Merchant Lynx’s sales agents have engaged in intentionally wrongful conduct known as

“slamming.” Slamming involves a sales agent – in this case, a Merchant Lynx agent – fraudulently

posing as a Paysafe agent in order to wrongfully move a purchased merchant account to a new

provider without that merchant’s knowledge. These efforts are not only wrongful and fraudulent,

but also clumsy because it often results in Merchant Lynx moving a merchant to a new payment

processor without the merchant ever terminating its existing processing agreement with Paysafe.

This activity is thus harmful to both the merchant and to Paysafe.

       36.       Several former merchant customers have provided Paysafe with direct evidence of

slamming by at least one Merchant Lynx sales agent. Specifically, three restaurant merchants

previously solicited and boarded by Merchant Lynx sales agent Mike Zavala with iPayment under

the iPayment Agreements were among the purchased merchant accounts included in the RBO

transaction of April 1, 2019. Not long after, Mike Zavala returned to wrongfully re-solicit these

restaurant merchants.

                In one restaurant, Mr. Zavala falsely told the merchant that it needed new credit

                 card processing equipment. When Mr. Zavala changed the merchant’s equipment,

                 unbeknownst to the merchant, Mr. Zavala simultaneously moved the merchant to a

                 new payment processor as well. As a result, Paysafe’s processing volume for that

                 restaurant stopped in mid-May 2019 and there has been no processing revenue from

                 that merchant thereafter.

                In another restaurant, Mr. Zavala falsely told the daughter of the proprietor that the

                 credit card processing company they used (Paysafe) was “merging,” so he needed




Plaintiffs’ Original Complaint                                                          Page 14 of 25
         Case 4:20-cv-00278 Document 1 Filed on 01/24/20 in TXSD Page 15 of 25




                     to open a new account. As a result, Paysafe’s processing volume for that restaurant

                     stopped at the end of May 2019.

                    In yet a third restaurant, the merchant advised Paysafe that “Michael with Merchant

                     Lynx switched me” in or around July or August 2019. As a result, Paysafe’s

                     processing volume for that restaurant stopped in August 2019.

These three merchants advised Paysafe of Mr. Zavala’s actions, which directly violate the terms

of the RBO Agreement and the iPayment Agreements.

           37.       A fourth restaurant has advised Paysafe that he “was switched by his Merchant

Lynx agent” in or around April or May 2019. Paysafe has been unable to ascertain which specific

Merchant Lynx agent committed this act, but in any case, as a result, Paysafe’s processing volume

for that restaurant stopped in May 2019.

           38.       On information and belief, using Paysafe’s customer data that it was obligated to

keep confidential and not used to solicit business, Merchant Lynx sales agents continue to solicit

Paysafe’s customers either for Merchant Lynx’s direct benefit or for the benefit of Merchant

Lynx’s agents through their agreements with other individual sales organizations or payment

processors. On information and belief, the Merchant Lynx sales agents who have boarded

Plaintiffs’ customers with other financial institutions did so because Merchant Lynx defaulted on

its obligations to ensure that Plaintiffs’ information was safe from misuse and because Merchant

Lynx failed – despite its express obligation in the RBO Agreement – to ensure that its employees

and agents executed binding non-solicitation agreements.10




10
     See Exhibit D at § 3.1(b).


Plaintiffs’ Original Complaint                                                            Page 15 of 25
         Case 4:20-cv-00278 Document 1 Filed on 01/24/20 in TXSD Page 16 of 25




           39.      Plaintiffs contacted Merchant Lynx regarding Merchant Lynx’s wrongful conduct

and demanded restitution.11 Merchant Lynx has refused to remedy the harm it has caused to

Plaintiffs. In addition, Merchant Lynx refused to produce all of the non-solicitation agreements

that it was obligated under the RBO to secure from its sales agents. Most notably, the missing

non-solicitation agreements are from agents who have taken Paysafe’s customers in violation of

Merchant Lynx’s obligations under the RBO. And for the non-solicitation agreements that were

provided to Paysafe, they were executed well beyond the five day deadline in the RBO, meaning

dozens of Merchant Lynx’s agents were under no obligation to refrain from soliciting Paysafe’s

customers for Merchant Lynx or any other company. This failure is a result of Merchant Lynx

never seeking or securing executed agreements as it was required to do and appears to be part of

its on-going effort to hide its misconduct and the misconduct of its employees and agents.

           40.      Whatever its motivation, Merchant Lynx took Plaintiffs’ payment, caused serious

harm to the Plaintiffs, and has breached and forsaken its responsibilities to control its conduct and

the conduct of its sales agents to Plaintiffs’ detriment. Therefore, Merchant Lynx has materially

defaulted on its obligations, including its indemnity obligations, and should be held accountable

as follows:

                                          V.    CAUSES OF ACTION

Count 1:            Breach of the iPayment Sub-ISO Agreement and RBO Agreement

           41.      Under the iPayment Sub-ISO Agreement, Merchant Lynx agreed not to directly or

indirectly solicit, persuade, or influence any merchant to use payment processing services provided

by another company or in any other way interfere with the contractual relationship between

iPayment and such merchant. See Exhibit B at § 12(a).



11
     See Exhibit D § 4.1; see also Exhibit E.


Plaintiffs’ Original Complaint                                                        Page 16 of 25
     Case 4:20-cv-00278 Document 1 Filed on 01/24/20 in TXSD Page 17 of 25




       42.     Under the RBO Agreement, Merchant Lynx agreed not to directly or indirectly

solicit, persuade or influence any purchased merchant account to use payment processing services

provided by another company or in any other way interfere with the contractual relationship

between Paysafe and such merchant. See Exhibit D at § 3.1. Merchant Lynx further agreed to

instruct all of its sales agents of Merchant Lynx’s non-solicitation obligations and to secure its

sales agents’ written acknowledgment of those obligations and to provide them to Paysafe within

five (5) days of execution. Id. Further, Merchant Lynx agreed to maintain the confidentiality of

all merchant information, which includes but is not limited to information related to who the

merchants are and their processing volumes, revenues, and profitability. See Exhibit D at § 3.2.

       43.     As detailed above and as discovery will demonstrate, Merchant Lynx has violated

its contractual obligations to Paysafe and iPayment. Rather than honoring its covenants and

representations, Merchant Lynx and its sales agents have engaged in a campaign to take the most

profitable merchant accounts that were purchased by Paysafe and move them to new payment

processors.

       44.     Merchant Lynx has also defaulted on its obligation to indemnify Paysafe under the

RBO Agreement.

       45.     Merchant Lynx’s material breaches of the contracts with Plaintiffs have caused

Plaintiffs significant damages, well in excess of $7 million. Merchant Lynx’s conduct described

in this complaint and the resulting damage and loss have necessitated the retention of attorneys.

Pursuant to the terms of the RBO Agreement, the Sub-ISO Agreement and Texas Civil Practice

and Remedies Code § 38.001, Plaintiffs are entitled to recover their reasonable attorneys’ fees

incurred in prosecuting these claims. Plaintiffs are also entitled to recover pre-judgment and post-

judgment interest, expert witness fees, and costs of suit.




Plaintiffs’ Original Complaint                                                       Page 17 of 25
     Case 4:20-cv-00278 Document 1 Filed on 01/24/20 in TXSD Page 18 of 25




         46.     Plaintiffs have performed all conditions precedent to enforcement of the iPayment

Agreements and the RBO Agreement or they have been waived.

Count 2:         Tortious Interference with Contracts

         47.     Paysafe and iPayment have valid contracts and long-standing relationships with

merchants for payment processing and related services. Merchant Lynx was aware of these

contracts and relationships; indeed, Plaintiffs paid Merchant Lynx to help solicit many of those

relationships.

         48.     After the RBO Agreement was executed and Merchant Lynx received a payment

of $15 million from Paysafe to purchase residuals from more than 3,100 merchant accounts,

Merchant Lynx willfully and intentionally interfered with Plaintiffs’ contracts and relationships

with these merchants by moving their accounts to one or more new payment processing companies

and by the “slamming” activity discussed above, be it through sales agents working directly on

Merchant Lynx’s behalf or through sales agents that Merchant Lynx was obligated to ensure would

not solicit Plaintiffs’ customers. Either way, Merchant Lynx and its sales agents knew that Paysafe

had binding contracts with customers and that any efforts to take those customers – either for

Merchant Lynx’s benefit or for the benefit of some other financial institution known to a Merchant

Lynx sales agent – would only be possible by ill-gotten means.

         49.     Merchant Lynx and its agents’ tortious interference with Plaintiffs’ relationships

has proximately caused Plaintiffs significant damages in excess of the jurisdictional limits of this

Court.

         50.     Further, because Merchant Lynx’s actions set forth above were fraudulent and

malicious, Plaintiffs are entitled to exemplary damages to the fullest extent permitted by law.




Plaintiffs’ Original Complaint                                                       Page 18 of 25
     Case 4:20-cv-00278 Document 1 Filed on 01/24/20 in TXSD Page 19 of 25




Count 3:       Common Law Misappropriation of Trade Secrets

       51.     During its contractual relationships with Plaintiffs, Merchant Lynx has access to

and used Plaintiffs’ trade secrets and confidential information. This includes detailed information

regarding Plaintiffs and their business methods, sales, and financial information. It also includes

detailed information regarding Plaintiffs’ merchant relationships including the services Plaintiffs

provided to those merchants, pricing information, credit card processing equipment and software

programs used by Plaintiffs and the merchants, processing volume, pricing and fees, profitability,

the terms and conditions of Plaintiffs’ contracts with merchants and information related to the

termination rights available to merchants, and Plaintiffs and merchants’ banking relationships.

       52.     Merchant Lynx acquired Plaintiffs’ trade secret and confidential information

through an express confidential relationship. Merchant Lynx breached that agreement and the trust

Plaintiffs placed in Merchant Lynx by using Plaintiffs’ trade secret and confidential information

to unfairly compete against Plaintiffs.

       53.     Based on the information available to Plaintiffs at this time and the reports Plaintiffs

have received from customers, Merchant Lynx has been soliciting the largest customers and using

Plaintiffs’ highly confidential information regarding merchants’ processing volume, processing

equipment, profitability, Plaintiffs’ pricing and fees with those merchants, and the terms and

conditions of Plaintiffs’ contracts with customers to unfairly compete and undermine valuable and

long-standing customer relationships. Merchant Lynx is now working with a competing payment

processing company and soliciting business – in violation of its contractual obligations – to benefit

itself and its new partner by illegally using Plaintiffs’ trade secrets and confidential information.

       54.     Merchant Lynx’s improper use of trade secrets, in violation of clear contractual

prohibitions and in concert with its other breaches of contract and solicitation activities, have




Plaintiffs’ Original Complaint                                                          Page 19 of 25
     Case 4:20-cv-00278 Document 1 Filed on 01/24/20 in TXSD Page 20 of 25




caused Plaintiffs and its merchants serious harm, destroyed important and extensive customer

relationships, and threatened Plaintiffs’ business. The harm caused by Merchant Lynx’s actions

is not presently ascertainable. As discussed below, Plaintiffs seek injunctive relief to prevent

present and future harm from Merchant Lynx and monetary relief for the harm that has already

occurred or that cannot be remedied by injunctive relief.

Count 4:       Statutory Misappropriation of Trade Secrets

       55.     Merchant Lynx has misappropriated Plaintiffs’ trade secret information, as that

term is defined in the Texas Uniform Trade Secrets Act, Texas Civil Practice and Remedies Code

§ 134A.001 et seq. Merchant Lynx is using that information to wrongfully compete against

Plaintiffs and take valuable and long-standing customer accounts.

       56.     Merchant Lynx acquired Plaintiffs’ trade secrets and confidential information

through a 16-year relationship with iPayment and Paysafe that was subject to strict confidentiality

covenants. Merchant Lynx had a duty to maintain the secrecy of Plaintiffs’ trade secrets and

confidential information during the course of that relationship and for a defined period of years

after those agreements were terminated. At the time of Merchant Lynx’s use or disclosure of the

trade secrets, it knew of its contractual duties to Plaintiffs – and it had recently renewed those

covenants to Plaintiffs. Accordingly, Merchant Lynx has violated the Texas Uniform Trade

Secrets Act.

       57.     Plaintiffs seek injunctive relief to prevent on-going and future wrongful acts under

Texas Civil Practice and Remedies Code § 134A.003, as well as damages for past use of the trade

secrets (§ 134A.004) and attorneys’ fees (§ 134A.005).




Plaintiffs’ Original Complaint                                                      Page 20 of 25
     Case 4:20-cv-00278 Document 1 Filed on 01/24/20 in TXSD Page 21 of 25




Count 5:          Constructive Trust

       58.        Merchant Lynx has deprived Plaintiffs of its relationships with its merchants who

used its range of services. iPayment and Paysafe relied on Merchant Lynx’s covenants in the Sub-

ISO Agreement and the RBO Agreement that Merchant Lynx would protect and not use Plaintiffs’

and the merchants’ financial and business operations information and that Merchant Lynx would

not solicit, persuade, or influence merchants to discontinue use of Plaintiffs’ services. However,

Merchant Lynx has breached those covenants and unjustly enriched itself by its violations of

contractual duties and its tortious conduct.

       59.        It would be both unjust, unconscionable, and in continuing breach of Merchant

Lynx’s common law and contractual obligations, for it to benefit from its conduct and retain any

financial or other benefits it received as a result of its wrongful conduct.

       60.        The Court should impose a constructive trust on any of Merchant Lynx’s property

and accounts that has received any benefit from its wrongful conduct or has in any way been used

to facilitate its wrongful conduct. This is, absent payment by Merchant Lynx to Plaintiffs of all

sums due, the only remedy that will prevent Merchant Lynx’s unjust enrichment. Accordingly,

Plaintiffs request the imposition of a constructive trust on all such property or accounts in the event

Merchant Lynx fails to make full restitution for its wrongful conduct.

Count 6:          Permanent Injunction

       61.        A United States District Court has jurisdiction to enter permanent injunctions. Fed.

R. Civ. P. 65. Upon success on the merits in this case, and in accordance with Rule 65 and the

terms of the Sub-ISO Agreement and RBO Agreement, Plaintiffs request that the Court enter an

order that:

                 Requires Merchant Lynx to return any and all of the Plaintiffs’ property (including
                  any merchant accounts) in its possession;



Plaintiffs’ Original Complaint                                                          Page 21 of 25
     Case 4:20-cv-00278 Document 1 Filed on 01/24/20 in TXSD Page 22 of 25




                Prohibits Merchant Lynx from using or disclosing any of the Plaintiffs’ confidential
                 and trade secret information;

                Merchant Lynx not use, copy, reproduce, divulge, publish, circulate, or disclose
                 any financial information, business operations information, proprietary
                 information, know-how, technology, techniques, business plans, or marketing plans
                 related to iPayment or its Referred Merchants (as that term is defined in the Sub-
                 ISO Agreement);

                Merchant Lynx not use, copy, reproduce, divulge, publish, circulate, or disclose
                 any financial information, business operations information, proprietary
                 information, know-how, technology, techniques, business plans, or marketing plans
                 related to Paysafe or any iPayment Merchant Accounts identified in Schedule 1 of
                 the RBO Agreement;

                Merchant Lynx not solicit, persuade, or influence any Referred Merchants to: (i)
                 cease their relationship with Plaintiffs, (ii) interfere with or disrupt their
                 relationship with Plaintiffs, or (iii) have credit card authorization, processing,
                 and/or related services provided by anyone other than Plaintiffs; and

                Merchant Lynx not solicit, persuade, or influence any iPayment Merchant Accounts
                 identified in Schedule 1 of the RBO Agreement to: (i) cease their relationship with
                 Plaintiffs, (ii) interfere with or disrupt their relationship with Plaintiffs, or (iii) have
                 credit card authorization, processing, and/or related services provided by anyone
                 other than Plaintiffs.

       62.       After a trial, the Court may impose a permanent injunction. To obtain permanent

injunctive relief, a plaintiff must demonstrate: “(1) that it has suffered an irreparable injury; (2)

that remedies available at law, such as monetary damages, are inadequate to compensate for that

injury; (3) that, considering the balance of hardships between the plaintiff and defendant, a remedy

in equity is warranted; and (4) that the public interest would not be disserved by a permanent

injunction.” ITT Educ. Servs., Inc. v. Acre, 533 F.3d 342, 347 (5th Cir. 2008).

       63.       Immediate and Irreparable Harm. If Merchant Lynx is allowed to take detailed

financial and business operations information of Plaintiffs and use that information to compete

against Paysafe and iPayment and take advantage of its illegal conduct following the execution of

the RBO Agreement, it will continue to cause irreparable injury to the Plaintiffs and the

relationships they have created and supported over many years, for which there is no adequate


Plaintiffs’ Original Complaint                                                               Page 22 of 25
     Case 4:20-cv-00278 Document 1 Filed on 01/24/20 in TXSD Page 23 of 25




remedy at law. Plaintiffs are threatened with the loss of significant business, the value of which

cannot be calculated at this time.

        64.     In addition to the clear factual record of the harm Merchant Lynx caused to

Plaintiffs, there is a significant legal basis for showing an irreparable injury. The parties’ contracts

expressly provide for equitable relief, including injunctive relief or specific performance, in the

event Merchant Lynx breached the confidentiality and the non-solicitation provisions of the Sub-

ISO Agreement and the RBO Agreement. See Exhibit B at § 14 (“Equitable Relief”) and Exhibit

D at § 3.3 (“Equitable Relief”).

        65.     Further, under applicable law, Merchant Lynx’s conduct has posed irreparable

harm to Plaintiffs. First, the Texas Uniform Trade Secrets Act provides that “actual or threatened

misappropriation may be enjoined,” provided however that the order must not “prohibit a person

from using general knowledge, skill, and experience.” Tex. Civ. Prac. & Rem. Code § 134A.003.

Unlike certain other forms of injunctive relief, the Texas Uniform Trade Secrets Act allows a Court

to require that the defendant take affirmative acts to protect a trade secret and to pay a reasonable

royalty to the plaintiff. Id. § 134A.003(b) & (c). Second, as the United States Court of Appeals

for the Fifth Circuit has held, breach of a confidentiality agreement causes irreparable harm. Toon

v. Wackenhut Corr. Corp., 250 F.3d 950, 954 (5th Cir. 2001) (“confidentiality was at the heart” of

the parties’ agreement, and “there is unfortunately no cure for the breach of the confidentiality

agreement, which has been exposed to the public. We have no doubt that counsel were aware of

the irreparable and irreversible consequences…”). Third, while a mere loss of finite income is

compensable in money damages, a substantial loss of accounts or business may amount to an

irreparable injury and injunctive relief may be appropriate if the amount of loss or lost profits is




Plaintiffs’ Original Complaint                                                           Page 23 of 25
     Case 4:20-cv-00278 Document 1 Filed on 01/24/20 in TXSD Page 24 of 25




difficult or impossible to calculate. See Florida Businessmen for Free Enterprise v. City of

Hollywood, 648 F.2d 956, 958 n. 2 (5th Cir. 1981) (granting injunction on appeal).

       66.     Benefits of Injunction Outweighs Alleged Damage to Merchant Lynx. The greater

injury will result from denying the injunction than from granting it. Additionally, the injunctive

relief requested herein largely restates the obligations under the agreements between iPayment and

Paysafe, on the one hand, and Merchant Lynx, on the other hand. Specifically, the requested

injunction will restore, in part, the status quo that existed on the date of the RBO Agreement. It

will restore Plaintiffs’ confidential information. The requested injunction will prohibit Merchant

Lynx from engaging in further fraudulent and wrongful actions to solicit merchant accounts in

violation of its agreements with the Plaintiffs.

       67.     Public Interest. The public interest will not be disserved by issuing an injunction.

The public is served by an injunction because the obligations breached by Merchant Lynx are

destructive to sound and productive business practices that fuel a healthy economy. Moreover, the

interest of the merchants are served by protecting them against Merchant Lynx’s slamming

activities and their other wrongful conduct and misrepresentations.

                                         VI.       PRAYER

       Plaintiffs request that Merchant Lynx be cited to appear and answer, and that upon final

trial, Plaintiffs have: (a) judgment against Merchant Lynx for all actual damages for breach of

contract and tortious interference with contract; (b) all exemplary damages for tortious interference

with contract; (c) pre-judgment and post-judgment interest as provided by law; (d) costs of suit;

(e) reasonable and necessary attorneys’ fees and expert witness fees; and (f) other and further relief

to which Plaintiffs may be justly entitled.

       In addition, upon its success on the merits, Plaintiffs request that the Court grant Plaintiffs’

application for a permanent injunction as set forth above because: (1) Merchant Lynx’s actions


Plaintiffs’ Original Complaint                                                          Page 24 of 25
     Case 4:20-cv-00278 Document 1 Filed on 01/24/20 in TXSD Page 25 of 25




pose a substantial threat of immediate and irreparable harm for which Plaintiffs have no adequate

remedy at law should the injunctive relief not be awarded at the conclusion of the case; (2) greater

injury to Plaintiffs will result from denying the permanent injunction than from it being granted

against Merchant Lynx; and (4) injunctive relief will not disserve the public interest.

                                                  Respectfully submitted,

                                                  By: /s/ Richard A. Howell
                                                     Richard A. Howell
                                                     Texas Bar No. 24056674
                                                     SD Bar No. 959050
                                                     rahowell@jw.com
                                                     Joel R. Glover
                                                     Texas Bar No. 24087593
                                                     SD Bar No. 2221289
                                                     jglover@jw.com
                                                     JACKSON WALKER L.L.P.
                                                     1401 McKinney, Suite 1900
                                                     Houston, Texas 77010
                                                     (713) 752-4531 – Phone
                                                     (713) 752-4221 – Fax

                                              ATTORNEY FOR PLAINTIFFS




Plaintiffs’ Original Complaint                                                        Page 25 of 25
24945944v.1
